DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to applicant’s communication of 10/15/2021.  Currently claims 2-30 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-12, 14-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marshall et al. (US 5,599,309).
Marshall discloses a drug injection device (as shown in figures 1-9) comprising:

a first body portion (such as 38) defining a cavity configured to receive a syringe (as shown in figures and discussed as proprietary syringe); a second body portion (61) that is distally slideable with respect to the first body portion (compare figures 7-9 and motion), the second body portion configured to receive part of the first body portion when the second body portion is slid distally with respect to the first body portion (see figures 8-9), the second body portion comprising a plunger (34) extending distally from 
Concerning claim 3 and the needle shield is also configured to slide over at least part of the first body portion (see upper portion of 42 distally covers and extends over the first body as in figure 9).
Concerning claim 4 and the syringe disposed in the cavity of the first body portion (see syringe portion as in figure 7 disposed in first body portion).
Concerning claim 5 and the syringe is a pre-filled syringe (it is examiners position that the syringe would be prefilled prior to insertion into the injection device bodies as filling would be difficult or injection would not happen if not prefilled).
Concerning claim 6 and the syringe contains a drug (it is examiners position that the purpose of this prior art device is to inject drugs and they would be what is filling up the syringe).
Concerning claim 7 and the syringe comprises a needle extending distally from a barrel and a needle cap that covers the needle (note needle 5 and cap 24).
Concerning claim 8 and the needle cap is frictionally affixed to the barrel of the syringe (see figure 6 and note position against syringe).
Concerning claim 9 and the needle shield is configured to cover a needle of the syringe when the needle shield is in the extended position and is configured to expose the needle of the syringe when the needle shield is in the retracted position (compare figure 7-8 extended with figure 9 retracted).
Concerning claim 10 and the needle shield comprises a hollow tubular member (see 42 is hollow and tubular in structural shape).
Concerning claim 11 and the needle shield comprises a distal flange portion configured to be pressed against skin of a patient during a drug injection (see edge most of 42 as in figures 7-9).

Concerning claim 14 and the second body portion comprises a radially enlarged portion configured to be grasped by a user of the drug injection device (see portion near 55 that is enlarged and can be grasped by a user).
Concerning claim 15 and a needle cap remover that is configured to grasp a needle cap that covers a needle of the syringe when the syringe is disposed in the cavity of the first body portion (see element 22 as in fig. 6 for example).
Concerning claim 16 and the needle cap remover comprises a portion configured to extend through a central opening of the needle shield (see figure 6 and note location and orientation of 22 element).
Concerning claim 17 and the central opening is in a distal flange of the needle shield (again see figure 6 and note location and orientation of 22 element and the central opening).
Concerning claim 18 and the needle cap remover is configured to remove the needle cap from the needle of the syringe when the needle cap is pulled distally (see operation and removal of needle cap by element 22).
Concerning claim 19 and the plunger is configured to contact a stopper in the syringe when the syringe is disposed in the cavity of the first body portion and the second body portion is slid distally with respect to the first body portion (it is examiners position that the syringe although unnumbered includes a stopper at the end of the plunger (34) in order to expel fluid from the syringe, it would require this stopper in order to inject and function).
Concerning claim 20 and the plunger is configured to distally advance the stopper in the syringe to eject drug from the syringe when the syringe is disposed in the cavity of the first body portion and the second body portion is slid distally with respect to the first body portion (again it is examiners position 
Concerning claim 21 and the plunger is integrally formed with the proximal end region of the second body portion (it is examiners positon that under the broadest reasonable reading of the term “integrally formed” the plunger and second body portion are integrally formed as they form a unit are necessary to make whole and are essential and fundamental to one another; and are "connected together so as to make up a single complete piece or unit, or so as to work together as a single complete piece or unit, and so as to be incapable of being easily dismantled without destroying the integrity of the piece or unit.", examiner is not reading the term integrally formed to mean “monolithic”).
Concerning claim 22 and the plunger is attached to the proximal end region of the second body portion (note attachment as shown in figures 7-9).
Concerning claim 23 and the second body portion defines a slot configured to receive a projection extending from a flexible arm of the first body portion (note slot and arm near projection 49 as in figures 7-9).
Concerning claim 24 and the projection extends radially outward from the flexible arm (note radially outward projection 49).
Concerning claim 25 and the second body portion defines opposing slots configured to receive projections extending from opposing flexible arms of the first body portion (note slots are on at least two sides of the device as shown in figures 7-9 near 49).
Concerning claim 26 and the first body portion defines an opening and comprises a flexible arm extending axially within the opening (note first body portion has a proximal opening that arms 49 are within and then extend radially outward).
Concerning claim 27 and the flexible arm is configured to deflect laterally as the needle shield is slid with respect to the first body portion toward the retracted position.

Concerning claim 29 and the needle shield defines an opening and comprises a flexible arm extending axially within the opening (note arms 43 extending from said opening).
Concerning claim 30 and the flexible arm of the first body portion is configured to engage the flexible arm of the needle shield such that both of the flexible arms deflect laterally as the needle shield is slid with respect to the first body portion toward the retracted position (note movement of prior art arms as from retraction in figure 7 to extension in figure 9 for examples).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. (US 5,599,309).

Marshall discloses the claimed invention except for the distal flange portion of the needle shield is a separate component that is attached to another portion of the needle shield.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the needle shield and flange portion to be separate, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).  This separate construction would aid in manufacturing cost, providing a less complex forming of the needle shield, and allowing customization of the needle shield and flange.

Response to Arguments
Applicant’s arguments, see remarks and amendment, filed 10/15/2021, with respect to the 112 rejection of the clams have been fully considered and are persuasive.  The previous 112 rejections of claims 2-30 has been withdrawn. 
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art Marshall is not appropriate art under 102(b) since “the second body portion configured to receive part of the first body portion”, “the second body portion comprising a plunger”, and “the needle shield is configured to slide into at least part of the first body portion”, is not taught in the prior art of record.  Examiner disagrees, and recommends language to overcome the current rejections.
Concerning the argument of “the second body portion configured to receive part of the first body portion” is not taught.  Examiner is of the position that even if “disposed” on the side of the rib or “abuting”, under the broadest reasonable reading of the term “configured to receive” would anticipate this 
Concerning the “the second body portion comprising a plunger”, examiner is of the position that this is taught in Marshall.   Examiner is reading the broadest reasonable diefinition to the term “comprising”.  Examiner is not reading that the plunger must be a monolithic onematerial piece to be “comprising”  rather examiner is of the position that the plunger is contained within the body portion and therefore under the broadest reading of the term is comprising a plunger.  Examiner recommends applicant amend the claim to specify and distinguish the type of connection of construction that this “comprising” distinguishes over the prior art Marshall (it appears that the applicant’s plunger is not a monolithic one piece of the second body).
Concerning the “the needle shield is configured to slide into at least part of the first body portion” argument examiner is of the position that this is taught in the Marshall prior art.  Under the broadest reasonable reading and meaning of the term “slide into” examiner is of the position that the screw and rotational attachment would be a sliding into and in one position would be considered extended (perhaps a shallow depth), and in a retracted postion (perhaps a deeper depth) would be the two position that the shield slides into.  Examiner recommends applicant amend the claims to greater specify and distinguish this “sliding into” to overcome the rotational or screw on sliding that occurs in the Marshall prior art.
Examiner is of the position that the amendments and remarks of applicants communication of 10/15/2021 do not overcome the rejections of claim 2-30 in the current rejections.  
Examiner recommends applicant greater amend the claims (as suggested above) in order to distinguish over Marshall and the current rejections as standing.  Therefore the rejection above is pending. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783